[Cite as State v. Martin, 2021-Ohio-1632.]


                                      IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO


STATE OF OHIO,                                   :      MEMORANDUM OPINION

                 Plaintiff-Appellee,             :
                                                        CASE NO. 2020-P-0084
        -vs-                                     :

ARLEN CHARLES MARTIN,                            :

                 Defendant-Appellant.            :


Criminal Appeal from the Portage County Municipal Court, Kent Division, Case No.
2019 CRB 01810 R.

Judgment: Appeal dismissed.


Victor V. Vigluicci, Portage County Prosecutor, and Theresa M. Scahill, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

James R. Eskridge, Megargel & Eskridge Co., L.P.A., 231 South Chestnut Street,
Ravenna, OH 44266 (For Defendant-Appellant).


MARY JANE TRAPP, P.J.

        {¶1}     This matter is before this court upon appellee’s April 5, 2021 motion to

dismiss the appeal for lack of jurisdiction. No response in opposition to the motion has

been filed.

        {¶2}     On December 5, 2019, appellant entered a plea of no contest and was

found guilty of assault. Appellant filed a motion to withdraw his plea on June 18, 2020,

which was denied on August 7, 2020. The trial court issued a sentencing judgment on

October 9, 2020.
       {¶3}   Appellee contends that the October 9, 2020 entry is not a final appealable

order because it does not contain the fact of conviction.

       {¶4}   “A judgment of conviction shall set forth the fact of conviction and the

sentence.”    Crim.R. 32(C).    There is no final appealable order unless the fact of

conviction and the sentence are stated in a single judgment. State v. Sullivan, 11th

Dist. Lake Nos. 2019-L-004 and 2019-L-005, 2019-Ohio-4413; State v. Lusane, 11th

Dist. Portage No. 2019-P-0027, 2019-Ohio-3549, ¶ 5, citing State v. Lester, 130 Ohio

St.3d 303; 2011-Ohio-5204, at paragraph one of the syllabus.

       {¶5}   Because the October 9, 2020 entry does not restate the fact of conviction,

appellee’s motion to dismiss for lack of jurisdiction is granted.

       {¶6}   Appeal dismissed.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                              2